Although the meaning of the term "demolish” is not necessarily confined to the complete razing of a building (see, Jack LaLanne Biltmore Health Spa v Builtland Partners, 99 AD2d 705, appeal dismissed 62 NY2d 777; Friedman v Ontario Holding Corp., 279 App Div 23, affd 304 NY 625), the evidence submitted by the plaintiff on this motion for summary judgment did not establish that the completed and proposed building modifications herein constitute the demolition of "more than 50% of the ground floor building area * * * in the shopping center of which the demised premises is a part”, as that term is defined in paragraph 6 of the lease agreement. *575Accordingly, summary judgment should have been denied. Mangano, J. P., Bracken, Brown and Eiber, JJ., concur.